Jackson, Chief Justice.
McPhee applied by a’ bill in. equity for'an injunction, against Thomas E. Yeal, restraining’him from selling a certain lot in the'City of Atlanta, Under an execution against W. S. Yeal for laying curbing and pavement in front of said lot, the said execution having been transferred to said Thomas E. Veal by the city. Its refusal is the error assigned.
1. The bill alleges that complainant is suing, by another bill, W. S. Yeal for this lot, his possession being a cloud on his title thereto, and pending this suit the levy is made; that he tried to buy th eft. fa,, from -the city by paying the marshal principal and'interest if he would transfer to him; -that he would not, at fh'e instance of W. S. Veal, but sold and tranferred to Thomas E. Yeal, who is 'now pressing the'sale in collusion with W. S. Yeal, and prays the injunction until the suit he has pending for the land has been tried. The bill exhibits no title-papers of any sort, nor does it exhibit even the bill filed and pending against W. S. Yeal. The answer denies that -McPhee haé any title to the lot and all collusion.
So that, on the bill swearing one way and the answer the other, neither setting up or exhibiting written title, the chancellor 'did -not abusé his discretion in refusing the injunction,.especially as the defendant in execution, W. S. Yeal, was in possession.
2. But even if the complainant had shown the better-title, the injunction should have been refused. He' had-no right to demand and constrain a transfer of the fi. fa. to him. If he was confident that the land was his, and if’ his title was good to it, he ought to pay the debt for paying the front of it; if the title 'was not in him, but in W.. S. Yeal, he had no interest at all in it, or in -the debtor lien of the fi. fa. upon it. If it was his lot, when he paid thefi.fa. and the marshal receipted it, he got all he needed without a transfer; if it was not his lot', he had nó interest *658in the sale of it and no righi to intermeddle with it at all. He could not, on a sort of chance to win in a suit, have the writ of injunction to stop its sale under lien execution.
In any view, he had no equity to the writ.
Judgment affirmed.